Citation Nr: 1816122	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-20 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1967.

This claim initially came before the Board of Veterans' Appeals (the Board) on appeal of a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appealed, and in January 2017, the Board denied the claim.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2017, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's January 2017 decision.  In October 2017, the Court issued an Order vacating the January 2017 Board decision and remanding it for development consistent with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has hypertension, either as a result of exposure to herbicide agents during his service in Vietnam, or as secondary to service-connected disability.

Service connection is currently in effect for: posttraumatic stress disorder (PTSD), diabetes mellitus, type 2, and pitting edema of the bilateral lower extremities.

The Veteran is conceded to have had active military service in the Republic of Vietnam during the Vietnam War, and he is therefore presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307 (a)(6)(iii) (2017); VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

A review of the Joint Motion shows that it was agreed that the Veteran should be afforded an examination, and that etiological opinions should be obtained, to include an opinion as to whether his hypertension is related to exposure to herbicide agents such as Agent Orange, or his service-connected PTSD.  See 38 C.F.R. §§ 3.307, 3.309, 3.310 (2017).  Accordingly, on remand, the Veteran should be afforded an examination, and etiological opinions should be obtained as to all relevant theories of service connection.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the etiology of the Veteran's hypertension. 

The examiner must be notified that the Veteran is presumed to have been exposed to Agent Orange, and that service connection is currently in effect for: posttraumatic stress disorder (PTSD), diabetes mellitus, type 2, and pitting edema of the bilateral lower extremities.  After review of the record, the examiner should address the following questions: 

a) Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that hypertension was manifested during service, or to a compensable degree within one year of the Veteran's discharge from active service.  E.g., between October 1967 and October 1968?  Why or why not?  

b) Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that Veteran's hypertension was caused by his presumed exposure to herbicide agents such as Agent Orange?  Why or why not? 

c) If, and only if, the answer to the first two questions in this remand is "no," the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's hypertension was caused or aggravated by a service-connected disability, to include specific discussion of his service-connected PTSD.

d) If, and only if the answer to the first two questions in this remand is "no," the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's hypertension was aggravated (made worse) by a service-connected disability, to include specific discussion of his service-connected PTSD.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disease or injury by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




